Exhibit 10.1

 

--------------------------------------------------------------------------------

***         INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.

 

 

LICENSE AND COMMERCIALIZATION AGREEMENT

 

 

BY AND BETWEEN

 

 

REDPOINT BIO CORPORATION

 

 

AND

 

 

INTERNATIONAL FLAVORS & FRAGRANCES INC.

 

 

DATED AS OF JUNE 29, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

DEFINITIONS

1

 

 

 

1.1

Definitions

1

 

 

 

1.2

Interpretation

5

 

 

 

1.3

Additional Definitions

5

 

 

 

ARTICLE 2

LICENSES

6

 

 

 

2.1

License Grants

6

 

 

 

2.2

Sublicensing

7

 

 

 

2.3

Subcontractors

7

 

 

 

2.4

No Implied Licenses

7

 

 

 

2.5

Retained Rights

7

 

 

 

2.6

Nonassertion

7

 

 

 

ARTICLE 3

REGULATORY RESPONSIBILITIES

8

 

 

 

3.1

Overview

8

 

 

 

3.2

Regulatory Notification

8

 

 

 

3.3

Reporting

8

 

 

 

ARTICLE 4

DEVELOPMENT AND COMMERCIALIZATION

8

 

 

 

4.1

Overview and Diligence

8

 

 

 

4.2

Commercialization Plans and Reports

8

 

 

 

4.3

Expenses and Responsibilities

9

 

 

 

ARTICLE 5

FINANCIAL TERMS

9

 

 

 

5.1

Upfront Fee

9

 

 

 

5.2

IFF Milestone Payments

9

 

 

 

5.3

Royalties on Purchases of Reb C

9

 

 

 

ARTICLE 6

PAYMENT TERMS

10

 

 

 

6.1

Payment Method

10

 

 

 

6.2

Payment Schedules; Reports

10

 

 

 

6.3

Taxes

10

 

 

 

6.4

Records Retention; Audit

11

 

 

 

ARTICLE 7

CONFIDENTIALITY

11

 

 

 

7.1

Confidential Information

11

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

7.2

Publicity; Filing of this Agreement

13

 

 

 

7.3

Publication

14

 

 

 

7.4

Use of Names

14

 

 

 

7.5

Confidentiality of this Agreement

14

 

 

 

7.6

Survival

14

 

 

 

ARTICLE 8

MANUFACTURING AND SUPPLY

14

 

 

 

8.1

Manufacturing and Supply

14

 

 

 

ARTICLE 9

OWNERSHIP OF INTELLECTUAL PROPERTY AND PATENT RIGHTS

15

 

 

 

9.1

Inventorship; Ownership of Inventions

15

 

 

 

9.2

Assignment by Employees

15

 

 

 

9.3

Filing, Prosecution and Maintenance of Patents

15

 

 

 

9.4

Cooperation

16

 

 

 

9.5

Infringement by Third Parties

16

 

 

 

9.6

Trademarks

17

 

 

 

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

17

 

 

 

10.1

Representations and Warranties

17

 

 

 

10.2

Limitation on Representations or Warranties

18

 

 

 

10.3

Disclaimer of Warranty

18

 

 

 

10.4

Limitation of Liability

19

 

 

 

10.5

Essential Basis

19

 

 

 

ARTICLE 11

TERM AND TERMINATION

19

 

 

 

11.1

Term

19

 

 

 

11.2

Termination

19

 

 

 

11.3

Effects of Termination

20

 

 

 

11.4

Accrued Rights

20

 

 

 

11.5

Survival

20

 

 

 

ARTICLE 12

INDEMNIFICATION; INSURANCE

21

 

 

 

12.1

Indemnification

21

 

 

 

12.2

Notice of Claim

21

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

12.3

Control of Defense

22

 

 

 

12.4

Right to Participate in Defense

22

 

 

 

12.5

Settlement

22

 

 

 

12.6

Cooperation

22

 

 

 

12.7

Insurance

23

 

 

 

ARTICLE 13

DISPUTE RESOLUTION

23

 

 

 

13.1

Disputes

23

 

 

 

13.2

Arbitration

23

 

 

 

13.3

Jurisdiction

24

 

 

 

13.4

Injunctive Relief

24

 

 

 

13.5

Governing Law

24

 

 

 

ARTICLE 14

MISCELLANEOUS

24

 

 

 

14.1

Entire Agreement; Amendment

24

 

 

 

14.2

Force Majeure

24

 

 

 

14.3

Notices

25

 

 

 

14.4

Independent Contractors

25

 

 

 

14.5

Maintenance of Records

25

 

 

 

14.6

No Strict Construction

26

 

 

 

14.7

Assignment

26

 

 

 

14.8

Counterparts

26

 

 

 

14.9

Further Actions

26

 

 

 

14.10

Severability

26

 

 

 

14.11

Headings

26

 

 

 

14.12

No Waiver

26

 

iii

--------------------------------------------------------------------------------


 

LICENSE AND COMMERCIALIZATION AGREEMENT

 

THIS LICENSE AND COMMERCIALIZATION AGREEMENT (this “Agreement”) is dated as of
June 29, 2010 (the “Effective Date”) by and between Redpoint Bio Corporation, a
Delaware corporation (“Redpoint”) and International Flavors & Fragrances Inc., a
New York corporation (“IFF”).  Redpoint and IFF are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, Redpoint is the owner of the Licensed Technology and desires to grant
IFF the right to use the Licensed Technology to Develop, Manufacture, use and
Commercialize Reb C and Products;

 

WHEREAS, IFF has expertise in Developing, Manufacturing and Commercializing
flavor and fragrance products and desires to obtain from Redpoint the right to
use the Licensed Technology to Develop, Manufacture, use and Commercialize Reb C
and Products; and

 

WHEREAS, IFF intends to enter into supply agreements with Third Parties for
supply of the Reb C for use in Products.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the Parties, intending to be legally bound, agree as
follows:

 

ARTICLE 1
DEFINITIONS

 

1.1           Definitions.  The following terms shall have the following
meanings as used in this Agreement:

 

1.1.1        “Affiliate” means a Person that controls, is controlled by or is
under common control with a Party.  For the purposes of this definition, the
word “control” (including, with correlative meaning, the terms “controlled by”
or “under common control with”) means the actual power, either directly or
indirectly through one or more intermediaries, to direct the management and
policies of such Person, whether by the ownership of at least fifty percent
(50%) of the voting stock of such Person (it being understood that the direct or
indirect ownership of a lesser percentage of such stock shall not necessarily
preclude the existence of control), or by contract or otherwise.

 

1.1.2        “Bakery Products” means ***.

 

1.1.3        “Beverages” means ***.

 

1.1.4        “Business Day” means any day other than (a) Saturday or Sunday or
(b) any other day on which banks in New York, NY are required to be closed.

 

1.1.5        “Commercialization” and “Commercialize” mean any and all
activities, excluding Development or Manufacturing, necessary or desirable to
realize commercial sales of

 

--------------------------------------------------------------------------------


 

Products in accordance with the Law, including distributing, importing,
transporting, customs clearance, exporting, warehousing, packing, handling and
delivering to customers, as well as offering for sale and sales, marketing,
promoting and reimbursement related activities, including booking sales.  When
used as a verb “Commercialize” means to engage in Commercialization.

 

1.1.6        “Confectionary Products” means ***.

 

1.1.7        “Control” means, with respect to any intellectual property right or
other tangible or intangible property, that a Party or one of its Affiliates
owns or has a license or sublicense to such item or right, and has the ability
to grant access, license or sublicense in or to such right without violating the
terms of any agreement or other arrangement with any Third Party.

 

1.1.8        “Dairy Products” means ***.

 

1.1.9        “Develop” and “Development” means any and all activities necessary
or desirable to research, develop and achieve Regulatory Notification excluding
Manufacturing of Reb C in compliance with the Law, including research and
development activities related to the generation, characterization,
optimization, construction, expression, use and production of Products, test
method development and stability testing, toxicology, quality assurance/quality
control, delivery systems, formulation, statistical analysis, report writing,
product approval and registration activities and all other activities with the
intent and for the purpose of generating data for submission to regulatory
authorities.  When used as a verb, “Develop” means to engage in Development.

 

1.1.10      “Dollars” or “$” shall mean the legal tender of the United States of
America.

 

1.1.11      “Exclusivity Period” means the period commencing on the Effective
Date and ending on the fifth anniversary thereof.

 

1.1.12      “FDA” means the United States Food and Drug Administration or any
successor federal agency thereto.

 

1.1.13      “FEMA” means the Flavor and Extract Manufacturers Association of the
U.S. or any successor organization thereto.

 

1.1.14      “First Purchase of Reb C” means the first commercial purchase by IFF
or any of its Affiliates, agents or sublicensees of Reb C in an aggregate amount
exceeding $*** for use in Products from a Supplier under a Supply Agreement.

 

1.1.15      “Governmental Authority” means any court, tribunal, arbitrator,
agency, legislative body, commission, official or other instrumentality of (a)
any government of any country, (b) a federal, state, province, county, city or
other political subdivision thereof or (c) any supranational body, including the
FDA.

 

2

--------------------------------------------------------------------------------


 

1.1.16      “GRAS Assessment” means self-assessment or assessment by FEMA or
other organization in the Territory of generally recognized as safe (“GRAS”) of
Reb C as a food ingredient, flavoring compound, flavor enhancer or taste
modulator.

 

1.1.17      “IFF Invention” means an Invention that is discovered, made, reduced
to practice or conceived by an employee, agent or consultant of (a) either Party
or a person under an obligation of assignment to either Party solely or jointly
with a Third Party during the Term in the course of performing such Party’s
obligations under this Agreement that relates to flavor or flavor formulations,
or the use of Reb C in flavor formulations, or (b) IFF or a person under any
obligation of assignment to IFF solely or jointly with a Third Party during the
Term in the course of performing IFF’s obligations under this Agreement, and, in
the case of both clauses (a) and (b), all Patents claiming patentable Inventions
therein, other than Redpoint Inventions.

 

1.1.18      “Invention” means, whether patentable or not, any writing,
invention, discovery, improvement or other technology that is discovered, made,
reduced to practice or conceived during the Term.

 

1.1.19      “Know-How” means any non-public information, results and data of any
type whatsoever, in any tangible or intangible form whatsoever, including
databases, ideas, discoveries, inventions, trade secrets, practices, methods,
protocols, tests, assays, techniques, specifications, processes, formulations,
formulae, knowledge, know-how, skill, experience, materials, including products
and compositions, scientific, technical or test data (including toxicological
data), analytical and quality control data, stability data, studies and
procedures, drawings, plans, designs, diagrams, sketches, technology,
documentation, and Patent-related and other legal information or descriptions.

 

1.1.20      “Law” or “Laws” means all laws, statutes, rules, codes, regulations,
orders, judgments and/or ordinances of any Governmental Authority having
jurisdiction in the Territory.

 

1.1.21      “Licensed Technology” means the technology reflected in the Redpoint
Patents and the Redpoint Know-How and all trade secrets and proprietary
information developed or Controlled by Redpoint or its Affiliates on the
Effective Date or any time during the Term (but excluding any IFF Inventions)
that is reasonably necessary or useful to Develop, Manufacture or Commercialize
Reb C in the Territory.

 

1.1.22      “Losses” means any and all amounts paid or payable to Third Parties
with respect to a Third Party Claim, including damages (including all incidental
and consequential damages), deficiencies, defaults, awards, settlement amounts,
assessments, fines, dues, penalties, costs, liabilities, obligations, taxes,
liens, losses, lost profits, fees and expenses (including, court costs, interest
and reasonable fees of attorneys, accountants and other experts).

 

1.1.23      “Manufacture” means all activities related to the manufacturing and
production of Reb C and Products, including but not limited to manufacturing
supplies for Development and Commercialization, packaging, in-process and
finished product testing, release of product or any component or ingredient
thereof, quality assurance and quality control

 

3

--------------------------------------------------------------------------------


 

activities related to manufacturing and release of product, ongoing stability
tests, storage, shipment, and regulatory activities related to any of the
foregoing.

 

1.1.24      “Patent” means (a) valid and enforceable patents, re-examinations,
reissues, renewals, extensions, supplementary protection certificates and term
restorations, any confirmation patent or registration patent or patent of
addition based on any such patent, (b) pending applications for patents,
including continuations, continuations-in-part, re-examinations, reissues,
renewals, extensions, supplementary protection certificates and term
restorations divisional, provisional and substitute applications (c) all foreign
counterparts of any of the foregoing, and (d) all priority applications of any
of the foregoing.

 

1.1.25      “Person” means any natural person, corporation, firm, business
trust, joint venture, association, organization, company, partnership or other
business entity, or any government, or any agency or political subdivisions
thereof.

 

1.1.26      “Products” means any flavor systems used in Beverages, Dairy
Products, Confectionary Products, Snack Products and Bakery Products containing
Reb C.

 

1.1.27      “Reb C” means ***.

 

1.1.28      “Redpoint Invention” means an Invention that is discovered, made,
reduced to practice or conceived by an employee, agent or consultant of (a)
either Party or a person under an obligation of assignment to either Party
solely or jointly with a Third Party during the Term in the course of performing
such Party’s obligations under this Agreement that relates to manufacture of Reb
C or (b) Redpoint or a person under any obligation of assignment to Redpoint
solely or jointly with a Third Party during the Term in the course of performing
Redpoint’s obligations under this Agreement, and, in the case of both clauses
(a) and (b), all Patents claiming patentable Inventions therein, other than IFF
Inventions.

 

1.1.29      “Redpoint Know-How” means any Know-How that is necessary for the
Development, Manufacture, Commercialization and/or use of Reb C in the Territory
that either (a) is Controlled by Redpoint or its Affiliates on the Effective
Date or (b) comes within Redpoint’s or its Affiliates’ Control during the Term,
including Redpoint Inventions.

 

1.1.30      “Redpoint Patents” means any Patent listed on Schedule 1.1.30 that
is necessary for the Development, Manufacture, Commercialization and/or use of
Reb C in the Territory that (a) cover Redpoint Know-How and (b) are Controlled
by Redpoint on the Effective Date or come within Redpoint’s Control during the
Term.

 

1.1.31      “Regulatory Notification” means all notifications, assessments
(including GRAS Assessments), approvals, licenses, registrations or
authorizations of any regional, federal, state or local regulatory agency,
department, bureau or other entity (whether governmental or nongovernmental),
necessary or desirable for the Development, Manufacture, use or
Commercialization of Reb C or Products in the Territory.

 

1.1.32      “Regulatory Submission” means a submission (including any amendments
thereto) for Regulatory Notification necessary or desirable before commercial
sale

 

4

--------------------------------------------------------------------------------


 

or use of Reb C or Products in a regulatory jurisdiction in the Territory
submitted to a regulatory or other authority.

 

1.1.33      “Royalty Term” means the period commencing on First Purchase of Reb
C and ending on the later of (a) the fifth (5th) anniversary thereof and, (b) if
a Redpoint Patent or a Patent Controlled by IFF or any of its Affiliates
covering Reb C or a Product has issued, the date on which Reb C or such Product
is no longer covered by a Valid Claim in any country in the Territory.

 

1.1.34      “Snack Products” means ***.

 

1.1.35      “Supplier” means any producer(s) manufacturing Reb C in accordance
with suitable specifications allowing for a GRAS Assessment in the U.S.

 

1.1.36      “Territory” means all countries of the world.

 

1.1.37      “Third Party” means any entity other than Redpoint or IFF or their
respective Affiliates.

 

1.1.38      “U.S.” means the United States of America and its territories,
possessions and commonwealths.

 

1.1.39      “Valid Claim” means any claim of an issued and unexpired Patent that
has not been rejected, revoked or held unenforceable or invalid by a final,
nonappealable decision of a court or other Governmental Authority of competent
jurisdiction or unappealed within the time allowable for appeal, and that has
not been explicitly disclaimed, or admitted to be invalid of unenforceable
through reissue, disclaimer or otherwise.

 

1.2           Interpretation.  Unless the context of this Agreement otherwise
requires, (a) words of one gender include the other gender; (b) the terms
“hereof,” “herein,” “hereby,” and other similar words refer to this entire
Agreement; (c) the words “include”, “includes”, and “including” when used in
this Agreement shall be deemed to be followed by the words “without limitation”,
unless otherwise specified; (d) the terms “Article”, “Section” and “Schedule”
refer to the specified Article, Section and Schedule of this Agreement; and (e)
the phrase “unreasonably withheld”, when used in connection with the right of a
Party to consent or approve an action, shall mean that such consent or approval
shall not be unreasonably withheld, conditioned or delayed.  Whenever this
Agreement refers to a number of days, unless otherwise specified, such number
shall refer to calendar days.

 

1.3           Additional Definitions.  Each of the following definitions is set
forth in the Section of this Agreement indicated below:

 

Definition

 

Section

Agreement

 

Preamble

Confidential Information

 

7.1.1

Disclosing Party

 

7.1.1

Effective Date

 

Preamble

Force Majeure Event

 

14.2

 

5

--------------------------------------------------------------------------------


 

Definition

 

Section

GRAS

 

1.1.16

IFF

 

Preamble

IFF Indemnitees

 

12.1.2

IFF Marks

 

9.5.5

Indemnitee

 

12.2

Indemnitees

 

12.2

Infringement Claim

 

9.5.5

Milestone

 

5.2

Parties

 

Preamble

Party

 

Preamble

Redpoint

 

Preamble

Redpoint Indemnitees

 

12.1.1

Supply Agreements

 

8.1

Term

 

11.1

Third Party Claim

 

12.1.1

 

ARTICLE 2
LICENSES

 

2.1           License Grants.

 

2.1.1        Subject to Section 2.1.2 and the other terms and conditions of this
Agreement, Redpoint hereby grants to IFF an exclusive (even as to Redpoint)
royalty-bearing license (with the right to grant sublicenses in accordance with
Section 2.2) under and to the Licensed Technology to Develop, Manufacture, use
and Commercialize Reb C and Products in the Territory during the Term subject to
the following:

 

(a)           the First Purchase of Reb C occurs prior to the *** anniversary of
the Effective Date; and

 

(b)           royalties calculated pursuant to Section 5.3.1 for any calendar
quarter on a rolling twelve-month basis are greater than or equal to the minimum
royalties due and payable pursuant to Section 5.3.2 for such calendar quarter;

 

provided that in the case of clauses (a) and (b) above, the Milestones shall
have been achieved; provided, further, that, to the extent that either of the
conditions above are not met, the exclusive license granted hereunder shall
become a non-exclusive license at such time.

 

2.1.2        No later than ninety (90) days prior to the expiration of the
Exclusivity Period, the Parties will meet to negotiate in good faith an
extension of the exclusive license granted in Section 2.1.1 and the amount of
royalties that shall be payable connection therewith.  If at such time, the
Parties are unable to agree in good faith on the terms of such an extension, the
exclusive license granted in Section 2.1.1 above shall become non-exclusive upon
the expiration of the Exclusivity Period.

 

6

--------------------------------------------------------------------------------


 

2.2           Sublicensing.

 

2.2.1        Generally.  IFF shall have the right to sublicense the license
grants under Section 2.1 to its Affiliates and, with the prior consent of
Redpoint, to Third Parties; provided that such a sublicense by IFF to an
Affiliate shall, unless otherwise agreed by Redpoint, automatically terminate
upon a change of control of such Affiliate in connection with which such
Affiliate ceases to be an Affiliate of IFF or upon termination of the license
grants hereunder.  IFF shall ensure that each sublicense granted in accordance
with this Section 2.2 requires its Affiliate or permitted sublicensee to comply
with all of the applicable terms and conditions of this Agreement as if such
Affiliate or permitted sublicensee were a party to this Agreement and provides
that such Affiliate or sublicensee shall not further sublicense its rights.  IFF
shall be responsible for its Affiliates’ and permitted sublicensees’ performance
of and compliance with the applicable terms and conditions of this Agreement.

 

2.2.2        Sublicensing Payments; Royalties.  In the event that IFF or any of
its Affiliates receives any upfront, milestone or other similar payments in
connection with its sublicense of the license grants as permitted hereunder, IFF
will pay to Redpoint, within thirty (30) days of receipt of such payment by IFF
or such Affiliate, an amount equal to *** of such payment.  In the event that
IFF or any of its Affiliates is entitled to receive a royalty or other similar
payment in connection with its sublicense of the license grants as permitted
hereunder, IFF will pay to Redpoint a percentage of such royalty at a rate equal
to *** of the royalty payable to IFF or such Affiliate, payable within thirty
(30) days of receipt of each such payment by IFF or such Affiliate, in
accordance with the terms of the applicable sublicense.

 

2.3           Subcontractors.  IFF shall remain responsible for complying with
all terms and conditions of this Agreement regardless of whether a subcontractor
performs any part of this Agreement.  Any Third Party subcontractors performing
any of IFF’s obligations hereunder shall be subject to confidentiality and
non-use obligations at least as stringent as those set forth in Article 8 and
IFF shall ensure that the agreement with such Third Party enables Redpoint to
exercise the same rights with respect to Inventions under this Agreement as if
IFF had done the work itself.

 

2.4           No Implied Licenses.  No implied licenses are granted under this
Agreement.  IFF hereby covenants and agrees not to use any of its rights under
the licenses set forth in this Article 2 except as expressly permitted in this
Agreement.

 

2.5           Retained Rights.  Except for the express rights granted to IFF in
this Agreement, IFF shall not enjoy or exercise any proprietary or property
right or otherwise have any other right, title or interest in, to or under the
Redpoint Patents, Redpoint Know-How, Redpoint Inventions, and IFF shall not
represent to any Third Party that it has any such proprietary or property right,
or any other right, title or interest.  Furthermore, any rights of Redpoint not
expressly granted to IFF under the provisions of this Agreement shall be
retained by Redpoint.

 

2.6           Nonassertion.  Subject to the terms and conditions of this
Agreement, including the rights granted to IFF pursuant to the exclusive license
provided herein, IFF and its Affiliates hereby covenant and agree not to, alone
or in cooperation with any Third Party, assert that the exercise by Redpoint,
its Affiliates, or their respective sublicensees of their rights to Develop,
Manufacture, use or otherwise Commercialize Reb C or any product containing Reb
C covered by the Licensed Technology infringes any intellectual property rights
of IFF or its Affiliates or

 

7

--------------------------------------------------------------------------------


 

their respective sublicensees.  This covenant will run with and attach to any
and all intellectual property owned or controlled, in whole or in part, by
Redpoint and shall be binding upon any assignee of any intellectual property
from Redpoint.   This provision shall survive the termination or expiration of
this Agreement.

 

ARTICLE 3
REGULATORY RESPONSIBILITIES

 

3.1           Overview.  IFF shall be responsible for seeking and achieving
Regulatory Notification for Reb C and Products in the Territory, and all costs
and expenses in connection therewith.  IFF shall use its commercially reasonable
efforts to seek and achieve Regulatory Notification for Reb C in the Territory,
including GRAS Assessment with FEMA in the U.S.

 

3.2           Regulatory Notification.  IFF shall be responsible, at its own
expense, for preparing and filing Regulatory Submissions and seeking and
achieving Regulatory Notifications for Reb C in the Territory, including
generating any data and other information, preparing all reports, and assembling
panels of qualified scientific experts necessary or desirable as part of a
Regulatory Submission.  All such Regulatory Submissions shall be filed in the
name of IFF or its designees.  IFF shall permit Redpoint access to and grant
Redpoint the right to reference and use all data, regulatory filings and
regulatory communications associated with Reb C.

 

3.3           Reporting.  On a quarterly basis, due on each April 1, July 1,
October 1 and January 2 after the Effective Date and ending on achievement of
Milestone 2, IFF shall provide Redpoint with a detailed summary of all material
meetings, conference calls, documents and correspondence IFF has had with or
receives from FEMA or other similar organization or any Governmental Authority
in each case relating to any Regulatory Submission or Regulatory Notification
for Reb C and Products during the immediately preceding two months.

 

ARTICLE 4
DEVELOPMENT AND COMMERCIALIZATION

 

4.1           Overview and Diligence.  IFF shall be solely responsible for
Developing and Commercializing Reb C and the Products in the Territory.  IFF
shall use commercially reasonable efforts to Commercialize Reb C and the
Products in the Territory.

 

4.2           Commercialization Plans and Reports.

 

4.2.1        Commercialization Plans.  IFF shall prepare a written
commercialization plan that describes the significant Commercialization
activities to be undertaken by IFF with respect to Reb C and the Products in the
Territory in the next calendar year (each, a “Commercialization Plan”).  The
initial Commercialization Plan for the Products shall be prepared and delivered
to Redpoint no later than twelve (12) months prior to the anticipated First
Purchase of Reb C.  By no later than November 1st of each calendar year after
the calendar year in which the initial Commercialization Plan for the Products
was delivered, IFF shall prepare and deliver to Redpoint an updated
Commercialization Plan for the following calendar year.  The Commercialization
Plan shall also include a good faith forecast of quantities in kilograms of Reb
C to be used in Products in the Territory for such calendar year.

 

8

--------------------------------------------------------------------------------


 

4.2.2        Reports. On a quarterly basis, due on each April 1, July 1,
October 1 and January 2 after the Effective Date, IFF shall prepare and deliver
to Redpoint a written report summarizing IFF’s Development and Commercialization
activities with respect to Reb C and the Products in the Territory performed by
IFF during the prior two month period.

 

4.3           Expenses and Responsibilities.  IFF shall bear all of its costs
and expenses associated with the Development and Commercialization of Reb C and
the Products for sale or distribution in the Territory.  IFF shall have the
responsibility to distribute, sell, record sales and collect payments for Reb C
and the Products in the Territory.  IFF shall have responsibility for
establishing and modifying the terms and conditions with respect to the sale of
Reb C and the Products in the Territory, including the price or prices at which
Reb C or the Products will be sold, any discount applicable to payments or
receivables and similar matters.

 

ARTICLE 5
FINANCIAL TERMS

 

5.1           Upfront Fee.  As partial payment for the rights and licenses
granted by Redpoint pursuant to this Agreement, IFF shall pay to Redpoint an
aggregate upfront payment of Five Hundred Thousand Dollars ($500,000) on the
Effective Date, which payment shall be non-creditable and non-refundable.

 

5.2           IFF Milestone Payments.  In further consideration for the rights
and licenses granted by Redpoint hereunder, IFF shall also pay to Redpoint the
payments set forth below for the achievement by IFF of each such milestone
referred to therein (each, a “Milestone”):

 

 

 

Milestone Event

 

Amount

 

Milestone 1

 

Upon identification and validation of the first Supplier for commercial
quantities of Reb C and agreement on cost, volume specifications and stability
terms with such Supplier as set forth in an executed Supply Agreement

 

$

500,000

 

Milestone 2

 

Upon receipt of GRAS Assessment for Reb C

 

$

500,000

 

 

In the event a Milestone is achieved, the Party achieving such Milestone shall
promptly, but in no event more than five (5) Business Days after the achievement
of such Milestone, notify the other Party in writing of the achievement of the
same.  For all Milestones achieved, IFF shall promptly, but in no event more
than thirty (30) days after the achievement of each such Milestone, remit
payment to Redpoint for such Milestone.

 

5.3           Royalties on Purchases of Reb C.

 

5.3.1        Royalties Payable on Purchases of Reb C.  Subject to Section 2.1.2,
during the Royalty Term, as further consideration for Redpoint’s grant of the
rights and licenses to IFF hereunder, IFF will pay to Redpoint a royalty equal
to *** per *** of Reb C purchased by IFF or any of its Affiliates, agents or
sublicensees from a Supplier for use in Products; provided that such royalty
shall be increased to *** per *** of Reb C purchased by IFF or any its
Affiliates, agent or sublicensees from a Supplier for use in Products upon the
issuance of a Patent

 

9

--------------------------------------------------------------------------------


 

Controlled by Redpoint or IFF or their respective Affiliates covering Reb C as a
sweetness enhancer or compositions of Reb C.

 

5.3.2        Minimum Royalties.  Notwithstanding the foregoing, IFF will pay
minimum royalties of no less than (i) *** during the first (1st) twelve month
period commencing upon First Purchase of Reb C, (ii) *** during the second (2nd)
twelve month period commencing upon First Purchase of Reb C, (iii) *** during
the third (3rd) twelve month period commencing upon First Purchase of Reb C, and
(iv) *** during each successive twelve month period thereafter during the
Royalty Term.

 

ARTICLE 6
PAYMENT TERMS

 

6.1           Payment Method.  All amounts due to Redpoint hereunder will be
paid in Dollars by wire transfer in immediately available funds to an account
designated by Redpoint.  Any undisputed payments or portions thereof due
hereunder that are not paid by the date such payments are due under this
Agreement will bear simple interest at the lower of a rate per annum equal to
(a) one percent (1%) per month, or (b) the maximum rate permitted by applicable
Law, calculated on the number of days such payment is delinquent.

 

6.2           Payment Schedules; Reports.  The payments due pursuant to Sections
5.1 and 5.2 are due and payable on the dates described therein.  Royalty
payments due pursuant to Section 5.3 are due and payable within thirty (30) days
of the end of each calendar quarter.  IFF will accompany each payment of
royalties under this Agreement with a report setting forth the amount of Reb C
purchased from Suppliers for use in Products, and a calculation of the amount of
royalty payment due on such purchases.

 

6.3           Taxes.  The Parties shall use reasonable efforts to reduce tax
withholding on payments made to Redpoint hereunder.  Notwithstanding such
efforts, if IFF concludes, after consultation with Redpoint, that tax
withholdings under the laws of any country are required, IFF may deduct from any
royalty payment that IFF is required to pay hereunder for such tax withholding
obligations.  IFF will provide Redpoint with reasonable advance notice of tax
withholding obligations to which it reasonably believes that it is subject. 
Redpoint will provide IFF any information available to Redpoint that is
necessary to determine such withholding taxes.  Such withholding taxes will be
paid to the proper taxing authority for Redpoint’s account and evidence of such
payment will be secured and sent to Redpoint within a reasonable period of
time.  The Parties will do all such lawful acts and things and sign all such
lawful deeds and documents as either Party may reasonably request from the other
Party to enable Redpoint and IFF to take advantage of any applicable legal
provision or any treaty provisions with the object of paying the sums due to
Redpoint hereunder with the lowest legal amount of withholding taxes.

 

6.3.1        Additional Withholding Taxes.  If, as a result of any change in the
corporate status or location of IFF, or the permitted assignment of this
Agreement by IFF, additional withholding taxes become due on payments from IFF
or its permitted assignee to Redpoint that would not have been due absent such
change in corporate status or location or permitted assignment, then IFF will
deduct withholding taxes in accordance with this Section 6.3, but will, in
addition to the sums otherwise payable under this Agreement, pay to Redpoint

 

10

--------------------------------------------------------------------------------


 

such further sum as will ensure that, after deduction of withholding taxes on
all such sums, the net amount received by Redpoint equals the amount that
Redpoint would have received had such additional withholding taxes not been
deducted.

 

6.4           Records Retention; Audit.

 

6.4.1        Record Retention.  IFF will maintain complete and accurate books,
records and accounts relevant for the calculation of royalties on purchases of
Reb C hereunder, in sufficient detail to confirm the accuracy of any payments
required under this Agreement, which books, records and accounts will be
retained by IFF for three (3) years after the end of the period to which such
books, records and accounts pertain, or longer as is required by applicable Law.

 

6.4.2        Audit.  Redpoint will have the right to have PricewaterhouseCoopers
LLP (provided that at the time of such audit there exists no conflict with such
firm due to other services provided to IFF), or such other independent certified
public accounting firm of internationally recognized standing mutually
acceptable to the Parties, to have access during normal business hours, upon
reasonable prior written notice and not more than once in each calendar year
during the Term and for three (3) years thereafter, or longer as is required by
applicable Law, to such of the records of IFF, its Affiliates, sublicensees and
Suppliers as may be reasonably necessary to verify the accuracy of the
calculation of purchases of Reb C from Suppliers and any payments under
sublicensing arrangements, if applicable, for any calendar year ending not more
than three (3) years, or longer as is required by applicable Law, prior to the
date of such request.  Results of such inspections shall be made available to
both Redpoint and IFF; provided that the accounting firm shall report to the
Parties only the final audited royalty payment amounts to be paid by IFF. 
Redpoint will bear all costs of such audit, unless the audit reveals a
discrepancy in Redpoint’s favor of more than five percent (5%), in which case
IFF will bear the cost of the audit.

 

6.4.3        Payment of Additional Amounts.  If, based on the results of any
audit, additional payments are owed to Redpoint under this Agreement, IFF will
make such additional payments within thirty (30) days after the accounting
firm’s written report is delivered to the Parties.  The provisions of
Section 6.1 shall apply to such payment as of the date such additional payments
were originally due.

 

6.4.4        Confidentiality.  Redpoint will treat all information that is
shared with it in connection with Redpoint’s audit rights under this Section 6.4
in accordance with the provisions of Article 7.

 

ARTICLE 7
CONFIDENTIALITY

 

7.1           Confidential Information.

 

7.1.1        Confidential Information.  As used in this Agreement, the term
“Confidential Information” means all secret, confidential or proprietary
information or data, whether provided in written, oral, graphic, video,
computer, electronic or other form, generated pursuant to this Agreement or
provided pursuant to this Agreement by one Party (the “Disclosing

 

11

--------------------------------------------------------------------------------


 

Party”) to the other Party (the “Receiving Party”), including but not limited
to, information relating to the Disclosing Party’s existing or proposed
research, development efforts, patent applications, business or products, and
any other materials that have not been made available by the Disclosing Party to
the general public.  Notwithstanding the foregoing sentence, Confidential
Information shall not include any information or materials that:

 

(a)           were already known to the Receiving Party (other than under an
obligation of confidentiality), at the time of disclosure by the Disclosing
Party, to the extent such Receiving Party has documentary evidence to that
effect;

 

(b)           were generally available to the public or otherwise part of the
public domain at the time of disclosure thereof to the Receiving Party;

 

(c)           became generally available to the public or otherwise part of the
public domain after disclosure or development thereof, as the case may be, and
other than through any act or omission of a Party in breach of such Party’s
confidentiality obligations under this Agreement;

 

(d)           were disclosed to a Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others; or

 

(e)           were independently discovered or developed by or on behalf of the
Receiving Party without the use of the Confidential Information belonging to the
other Party, to the extent such Receiving Party has documentary evidence to that
effect.

 

(f)            For clarity, Redpoint Inventions shall be Confidential
Information of Redpoint and IFF Inventions shall be Confidential Information of
IFF.

 

7.1.2        Confidentiality Obligations.  Each of Redpoint and IFF shall not
disclose, and shall keep all Confidential Information of the other Party
confidential with the same degree of care it employs to maintain the
confidentiality of its own Confidential Information, but in no event less than a
reasonable degree of care.  Neither Party shall use such Confidential
Information for any purpose other than in performance of, or in exercise of its
rights under, this Agreement or disclose the same to any other Person other than
to such of its and its Affiliates’ directors, managers, employees, independent
contractors, agents or consultants who have a need to know such Confidential
Information to implement the terms of this Agreement or enforce its rights under
this Agreement; provided, however, that a Receiving Party shall advise any of
its and its Affiliates’ directors, managers, employees, independent contractors,
agents or consultants who receives such Confidential Information of the
confidential nature thereof and of the obligations contained in this Agreement
relating thereto, and the Receiving Party shall ensure (including, in the case
of a Third Party, by means of a written agreement with such Third Party having
terms at least as protective as those contained in this Article 7) that all such
directors, managers, employees, independent contractors, agents or consultants
comply with such obligations as if they had been a Party hereto.  For clarity,
nothing contained herein shall restrict Redpoint from disclosing its
Confidential Information to its and its Affiliates’ directors, managers,
employees, independent contractors, agents or consultants who are under similar

 

12

--------------------------------------------------------------------------------


 

confidentiality obligations as set forth herein in connection with any
licensing, commercialization, financing, acquisition or other transaction.  Upon
termination of this Agreement, the Receiving Party shall return or destroy all
documents, tapes or other media containing Confidential Information of the
Disclosing Party that remain in the possession of the Receiving Party or its
directors, managers, employees, independent contractors, agents or consultants,
except that the Receiving Party may keep one copy of the Confidential
Information in the legal department files of the Receiving Party, solely for
archival purposes.  Such archival copy shall be deemed to be the property of the
Disclosing Party, and shall continue to be subject to the provisions of this
Article 8.  It is understood that receipt of Confidential Information under this
Agreement will not limit the Receiving Party from assigning its employees to any
particular job or task in any way it may choose, subject to the terms and
conditions of this Agreement.

 

7.1.3        Permitted Disclosure and Use.  Notwithstanding Section 7.1.2, a
Party may disclose Confidential Information of the other Party to the extent
such disclosure is reasonably necessary to: (a) achieve Regulatory Notification
of Reb C to the extent such disclosure is made to FEMA or a similar organization
or a Governmental Authority; (b) comply with or enforce any of the provisions of
this Agreement, including to prosecute and maintain Patents; (c) comply with
Laws; or (d) comply with an applicable securities laws and regulations, stock
exchange or Nasdaq rules.  If a Party deems it necessary to disclose
Confidential Information of the other Party pursuant to this Section 7.1.3, such
Party shall give reasonable advance notice of such disclosure to the other Party
to permit such other Party sufficient opportunity to challenge or limit such
disclosure or to take measures to ensure confidential treatment of such
information.

 

7.1.4        Governmental Requirements.  Confidential Information that is
disclosed by judicial or administrative process shall remain otherwise subject
to the confidentiality and non-use provisions of this Section 7.1, and the Party
disclosing Confidential Information pursuant to law or court order shall take
all steps reasonably practical, including seeking an order of confidentiality,
to ensure the continued confidential treatment of such Confidential Information.

 

7.1.5        Notification.  The Receiving Party shall notify the Disclosing
Party promptly upon discovery of any unauthorized use or disclosure of the
Disclosing Party’s Confidential Information, and will cooperate with the
Disclosing Party in any reasonably requested fashion to assist the Disclosing
Party to regain possession of such Confidential Information and to prevent its
further unauthorized use or disclosure.

 

7.2           Publicity; Filing of this Agreement.  Any publication, news
release or other public announcement relating to this Agreement or to the
performance hereunder, shall first be reviewed and approved by both Parties;
provided, however, that (a) once a press release or other public announcement is
approved in writing by both Parties, a Party may make subsequent public
disclosure of the information contained in such press release or other public
announcement without the further approval of the other Party, and (b) any
disclosure which is required by applicable Law as advised by the disclosing
Party’s counsel may be made by such Party without the prior consent of the other
Party.  To the extent practicable, the non-disclosing Party shall be given at
least seven (7) Business Days advance notice of any such legally required
disclosure, and shall provide any comments on the proposed disclosure during
such period.  To

 

13

--------------------------------------------------------------------------------


 

the extent that either Party determines that it or the other Party is required
to file or register this Agreement or a notification thereof to comply with the
requirements of an applicable stock exchange or Nasdaq regulation or any
Governmental Authority, including the U.S. Securities and Exchange Commission,
the Competition Directorate of the Commission of the European Communities or the
U.S. Federal Trade Commission, such Party shall promptly inform the other Party
thereof.  Prior to making any such filing, registration or notification, the
Parties shall agree on the provisions of this Agreement for which the Parties
shall seek confidential treatment, it being understood that if one Party
determines to seek confidential treatment for a provision for which the other
Party does not, then the Parties will use reasonable efforts in connection with
such filing to seek the confidential treatment of any such provision.  The
Parties shall cooperate, each at its own expense, in such filing, registration
or notification, including such confidential treatment request, and shall
execute all documents reasonably required in connection therewith.

 

7.3           Publication.  On and after the Effective Date and during the Term,
the following restrictions shall apply with respect to any academic, scientific,
medical or other publication or presentation or other disclosure by IFF that
contains or refers to the Licensed Technology: (a) IFF shall provide Redpoint
with an advance copy of any such proposed publication at least thirty (30) days
prior to the proposed publication date, and Redpoint shall have a reasonable
opportunity to recommend any changes it reasonably believes are necessary to
preserve such Licensed Technology; and (b) if Redpoint informs IFF, within
thirty (30) days of receipt of an advance copy of a proposed publication, that
such publication in its reasonable judgment could be expected to have a material
adverse effect on any Licensed Technology, IFF shall delay or prevent such
publication as proposed.  IFF may publicly disclose without regard to the
preceding requirements of this Section 7.3 any information that was previously
disclosed in a public disclosure that was in compliance with such requirements.

 

7.4           Use of Names.  Neither Party shall use the name of the other Party
in relation to this transaction in any public announcement, press release or
other public document without the prior written consent of such other Party,
which consent shall not be unreasonably withheld; provided, however, that either
Party may use the name of the other Party in any document filed with any
regulatory agency or authority, including the FEMA, FDA and the U.S. Securities
and Exchange Commission.

 

7.5           Confidentiality of this Agreement.  The terms and existence of
this Agreement shall be Confidential Information of each Party and, as such,
shall be subject to the provisions of this Article 7.

 

7.6           Survival.  The obligations and prohibitions contained in this
Article 7 shall survive the expiration or termination of this Agreement for a
period of ten (10) years.

 

ARTICLE 8
MANUFACTURING AND SUPPLY

 

8.1           Manufacturing and Supply.  As soon as practicable after
satisfaction of Milestone 1, IFF shall enter into supply agreements, purchase
orders or other supply arrangements with Suppliers for the manufacture and
supply of Reb C (the “Supply Agreements”).  Such Supply Agreements shall include
reasonable and customary provisions

 

14

--------------------------------------------------------------------------------


 

with respect to forecasting and ordering and purchasing quantities of Reb C on
an ongoing basis based on actual demand for Products.  IFF shall promptly
provide Redpoint with copies of such Supply Agreements and any amendments or
supplements thereto upon execution of such agreements, amendments or
supplements.

 

ARTICLE 9
OWNERSHIP OF INTELLECTUAL PROPERTY AND PATENT RIGHTS

 

9.1           Inventorship; Ownership of Inventions.

 

9.1.1        Inventorship.  Inventorship for patentable Inventions conceived or
reduced to practice during the course of the performance of activities pursuant
to this Agreement shall be determined in accordance with United States patent
laws.

 

9.1.2        Ownership.  All right, title and interest in all Redpoint
Inventions shall vest in Redpoint.  All right, title and interest in all IFF
Inventions shall vest in IFF.

 

9.2           Assignment by Employees.  Each Party represents and agrees that
its and its Affiliates’ employees and consultants, shall be obligated under a
binding written agreement to assign to such Party, or as such Party shall
direct, all Inventions made or conceived during and as a result of the research
or the development by such employee or consultant; provided, that to the extent
such Invention relates to the Manufacture of Reb C, such Invention shall be
assigned to Redpoint, and, to the extent such Invention relates to flavor or
flavor formulations or the use of Reb C in flavor formulations, such Invention
shall be assigned to IFF.  In the case of non-employees working for other
companies or institutions on behalf of Redpoint or IFF, Redpoint or IFF, as
applicable, shall use commercially reasonable efforts to obtain the right to
license all Inventions made by such non-employees on behalf of Redpoint or IFF,
as applicable, in accordance with the policies of the company or institution
employing such non-employee.  Redpoint and IFF agree to undertake to enforce
such agreements with employees or others or such rights pertaining to
non-employees (including, where appropriate, by legal action) considering, among
other things, the commercial value of such Inventions.

 

9.3           Filing, Prosecution and Maintenance of Patents.

 

9.3.1        IFF shall use commercially reasonable efforts to prosecute and
maintain the Redpoint Patents in Redpoint’s name at IFF’s sole cost and expense
in the United States and in such other jurisdictions as IFF may elect in its
commercially reasonable discretion.  As soon as practicable after the Effective
Date, Redpoint shall provide IFF with copies of any patent applications included
within the Redpoint Patents which are not publicly available.  IFF shall be
responsible for filing, prosecuting and maintaining the Redpoint Patents,
including converting the provisional Patent applications into non-provisional
Patent applications and prosecuting and maintaining any foreign prosecution of
the Patent applications.  In addition, IFF may combine one or more provisional
applications into a single application if IFF determines, in its reasonable
discretion, that such action will not delay issuance of a pending Redpoint
Patent or decrease the likelihood of issuance of a pending Redpoint Patent in a
timely manner; provided that such action does not adversely affect or reduce the
scope of such pending Redpoint Patent.

 

15

--------------------------------------------------------------------------------


 

9.3.2        IFF shall provide Redpoint with advance copies (which may be in
draft form) of all material documents and filings as well as material
correspondence from the relevant patent offices, in each case relating to such
Redpoint Patents, including the Patent applications, and shall consider in good
faith all comments from Redpoint relating to such filings and correspondence.

 

9.3.3        If IFF elects not to undertake (or after commencement of such
filing, prosecution and/or maintenance, desires to cease) the prosecution or the
maintenance of any Redpoint Patents consistent with its obligations set forth
herein, then IFF shall notify Redpoint of such election and Redpoint shall have
the right, in its sole discretion, to file, prosecute and/or maintain such
Redpoint Patents at its sole cost and expense.

 

9.4           Cooperation.  Redpoint shall make available to IFF (or to IFF’s
authorized attorneys, agents or representatives), its employees, agents,
subcontractors or consultants to the extent reasonably necessary or appropriate
to enable IFF to file, prosecute and maintain Patents as set forth in
Section 9.3 and for periods of time reasonably sufficient for IFF to obtain the
assistance it needs from such personnel.  Where appropriate, Redpoint shall sign
or cause to have signed all documents relating to said Patents at no charge to
IFF.

 

9.5           Infringement by Third Parties.

 

9.5.1        Notice. Each Party shall promptly give the other written notice if
it reasonably believes that any Licensed Technology, Redpoint Invention or IFF
Invention is being infringed or misappropriated by a Third Party, and shall
provide the other Party with all available evidence supporting such belief.

 

9.5.2        Initial Obligation to Enforce.  For so long as IFF has an exclusive
license under Section 2.1.1, IFF shall use commercially reasonable efforts and
shall have the obligation to initiate a suit or take other appropriate action
that it believes is reasonably required to protect (i.e., prevent or abate
actual or threatened infringement or misappropriation of) or otherwise enforce
the Licensed Technology, Redpoint Inventions or IFF Inventions in the
Territory.   IFF agrees to notify Redpoint of its intention to bring an action
or proceeding and to keep Redpoint informed of material developments in the
prosecution or settlement of such action or proceeding.  IFF shall be
responsible for all costs and expenses of any action or proceeding that IFF
initiates and maintains.  Redpoint shall cooperate fully at its expense by
joining as a party plaintiff if required to do so by law to maintain such action
or proceeding and by executing and making available such documents as IFF may
reasonably request.  Redpoint may be represented by counsel of its choice in any
such action or proceeding, at Redpoint’s expense, acting in an advisory but not
controlling capacity.  The prosecution, settlement, or abandonment of any
infringement action or proceeding brought by IFF shall be at IFF’s sole
discretion; provided, that IFF may not enter into any settlement that adversely
affects Redpoint’s rights or interests hereunder in the Licensed Technology.

 

9.5.3        Step-In Right.  If IFF fails to elect or elects not to exercise
such first right pursuant to Section 9.5.3 within ninety (90) days of evidence
of an actual infringement, Redpoint shall have the right, at its discretion, to
institute and prosecute an action or proceeding to abate such infringement and
to resolve such matter by settlement or otherwise.  Redpoint shall keep

 

16

--------------------------------------------------------------------------------


 

IFF informed of material developments in the prosecution or settlement of such
action or proceeding.  Redpoint shall be responsible for all costs and expenses
of any action or proceeding that Redpoint initiates.  IFF shall cooperate fully
by joining as a party plaintiff if required to do so by law to maintain such
action and by executing and making available such documents as Redpoint may
reasonably request.  IFF may be represented by counsel in any such action or
proceeding at its own expense.  The prosecution, settlement, or abandonment of
any infringement action or proceeding brought by Redpoint shall be at Redpoint’s
sole discretion.

 

9.5.4        Recoveries.  If the Parties obtain any damages, license fees,
royalties or other compensation (including any amount received in settlement of
such litigation) from a Third Party in connection with a suit brought by a Party
pursuant to this Section 9.5, such amounts shall be allocated as follows:

 

(i)            in all cases to reimburse each Party for all expenses of such
litigation, including reasonable attorneys’ fees and disbursements, court costs
and other litigation expenses; and

 

(ii)           any of the remaining amount that relates to the Products shall be
split fifty-fifty by the Parties.

 

9.5.5        Infringement Claims.  If a Third Party at any time asserts a claim
that the Licensed Technology is invalid or unenforceable, or if any Third Party
at any time provides written notice of a claim to, or brings an action, suit or
proceeding against, any Party, or any of their respective Affiliates, claiming
infringement of its patent rights or unauthorized use or misappropriation of its
Know-How, based upon an assertion or claim arising out of the Development,
Manufacture or Commercialization of Reb C or a Product in the Territory (an
“Infringement Claim”), control of the response to such claim in the Territory
shall, as between the Parties, be determined in the same manner as enforcement
rights are determined pursuant to Sections 9.5.2 and 9.5.3, with the time
periods set forth in 9.5.3 shortened where necessary to provide Redpoint
sufficient time to respond without a loss of rights, and IFF shall cooperate
with Redpoint in the preparation and formulation of such response, and in taking
other steps reasonably necessary to respond, to such Infringement Claim. 
Neither Party shall settle or compromise any Infringement Claim without the
consent of the other Party, which consent shall not be unreasonably withheld.

 

9.6           Trademarks.  IFF shall select, register and own the trademarks,
trade dress, logos, slogans and internet domain names including any of the
foregoing for the Products for use in the Territory (the “IFF Marks”). For
purposes of clarity, the term IFF Marks shall not include the corporate names
and logos of Redpoint or its Affiliates.

 

ARTICLE 10
REPRESENTATIONS AND WARRANTIES

 

10.1         Representations and Warranties.

 

10.1.1      Mutual Representations.  Each of the Parties hereby represents and
warrants to the other Party that, as of the Effective Date:

 

17

--------------------------------------------------------------------------------


 

(a)           Such Party has full corporate right, power and authority to enter
into this Agreement and to perform its respective obligations under this
Agreement;

 

(b)           This Agreement is a legal and valid obligation binding upon such
Party and enforceable in accordance with its terms.  The execution, delivery and
performance of the Agreement by such Party does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a Party or by which
it is bound, nor, to its knowledge, violate any Law of any Governmental
Authority having jurisdiction over it;

 

(c)           Such Party has not granted any right to any Third Party that would
conflict with the rights granted to the other Party hereunder;

 

(d)           Except for Regulatory Notifications, pricing and/or reimbursement
approvals, manufacturing approvals and/or similar approvals necessary for the
Development, Manufacture or Commercialization of Reb C and the Products, such
Party has obtained all necessary consents, approvals and authorizations of all
Government Authorities and other Persons required to be obtained by it as of the
Effective Date in connection with the execution, delivery and performance of
this Agreement; and

 

(e)           There is no action or proceeding pending or, to such Party’s
knowledge, threatened, that questions the validity of this Agreement or any
action taken by such Party in connection with the execution of this Agreement.

 

10.1.2      Additional Representations of Redpoint.  Redpoint hereby represents
and warrants to IFF that, as of the Effective Date:

 

(a)           Redpoint owns all right, title and interest in and to, or has a
license, sublicense or other permission to use and license in the Territory the
Licensed Technology;

 

(b)           To Redpoint’s knowledge, all patent applications within the
Redpoint Patents are still pending;

 

(c)           Redpoint is not aware of any claim made against it asserting the
invalidity or non-infringement of any of the Redpoint Patents;

 

(d)           Redpoint does not currently have an agreement with any Third Party
granting a license under or to any of the Licensed Technology to Develop,
Manufacture or Commercialize Reb C in the Territory; and

 

10.2         Limitation on Representations or Warranties.  Notwithstanding
anything to the contrary herein, neither Party will be in breach of any
representation or warranty made pursuant to this Article 10 to the extent that
the Party alleged to have so breached can demonstrate that the Party alleging
such breach had, on or prior to the Effective Date, actual knowledge of such
breach of such representation or warranty.

 

10.3         Disclaimer of Warranty.  EXCEPT FOR THE EXPRESS WARRANTIES SET
FORTH IN SECTION 10.1, NEITHER PARTY MAKES ANY REPRESENTATIONS NOR GRANTS ANY
WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY

 

18

--------------------------------------------------------------------------------


 

OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND REDPOINT AND IFF EACH
SPECIFICALLY DISCLAIMS ANY OTHER REPRESENTATIONS AND WARRANTIES, WHETHER WRITTEN
OR ORAL, EXPRESS, STATUTORY OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO
THE VALIDITY OF ANY PATENTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY
RIGHTS OF THIRD PARTIES.  EACH PARTY HEREBY DISCLAIMS ANY REPRESENTATION OR
WARRANTY THAT THE DEVELOPMENT, MANUFACTURE AND COMMERCIALIZATION OF REB C OR
PRODUCTS PURSUANT TO THIS AGREEMENT WILL BE SUCCESSFUL.

 

10.4         Limitation of Liability.  IN NO EVENT WILL EITHER PARTY BE LIABLE
FOR LOST PROFITS OR FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES, HOWEVER CAUSED, ON ANY THEORY OF LIABILITY AND WHETHER OR NOT
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, ARISING UNDER
ANY CAUSE OF ACTION AND ARISING IN ANY WAY OUT OF THIS AGREEMENT, EXCEPT AS A
RESULT OF A PARTY’S WILLFUL MISCONDUCT, GROSS NEGLIGENCE, RECKLESS CONDUCT OR A
BREACH OF THE CONFIDENTIALITY AND NON-USE OBLIGATIONS IN ARTICLE 7.  MOREOVER,
THE FOREGOING LIMITATIONS WILL NOT LIMIT EITHER PARTY’S OBLIGATIONS TO THE OTHER
PARTY UNDER ARTICLE 12.

 

10.5         Essential Basis.  The Parties acknowledge and agree that the
disclaimers, exclusions and limitations of liability set forth in this Article
10 form an essential basis of this Agreement, and that, absent any of such
disclaimers, exclusions or limitations of liability, the terms of this
Agreement, including the economic terms, would be substantially different.

 

ARTICLE 11
TERM AND TERMINATION

 

11.1         Term.  This Agreement shall commence as of the Effective Date and
shall continue in effect until the earlier of (a) the end of the Royalty Term or
(b) the effective date of any termination of this Agreement pursuant to Section
11.2 below (the “Term”).

 

11.2         Termination.

 

11.2.1      Breach.  Either Party may, without prejudice to any other remedies
available to it at Law or in equity, terminate this Agreement in the event that
the other Party shall have materially breached or defaulted in the performance
of any of its obligations hereunder, including, in the case of IFF, IFF’s
failure to use commercially reasonable efforts to Commercialize Reb C and the
Products.  The defaulting Party shall have thirty (30) days (five (5) days in
the event of non-payment) after receiving written notice thereof to remedy such
default.  Any such termination shall become effective at the end of such thirty
(30)-day period (five (5)-day period for non-payment) unless the defaulting
Party has cured any such breach or default prior to the expiration of such
thirty (30)-day period (five (5)-day period for non-payment).

 

19

--------------------------------------------------------------------------------


 

11.2.2      Bankruptcy.  Redpoint may terminate this Agreement upon written
notice to IFF at any time, to the extent permitted by Law, if IFF shall make or
seek to make or arrange an assignment for the benefit of creditors, or if
proceedings in voluntary or involuntary bankruptcy shall be initiated by, on
behalf of or against IFF (and, in the case of any such involuntary proceeding,
not dismissed within ninety (90) days), or if a receiver or trustee of IFF’s
property shall be appointed and not discharged within ninety (90) days.

 

11.2.3      IFF Termination Right.  After the *** anniversary of the Effective
Date, IFF may terminate this Agreement at any time upon ninety (90) days prior
written notice to Redpoint.

 

11.3         Effects of Termination.

 

11.3.1      Without limiting any other legal or equitable remedies that Redpoint
may have, if this Agreement is terminated pursuant to Sections 11.2.1 or 11.2.2
at any time or pursuant to Section 11.2.3 prior to the expiration of the Royalty
Term, all licenses granted by Redpoint to IFF under this Agreement shall
terminate in their entirety on the effective date of the termination of this
Agreement and IFF shall as promptly as commercially practicable (a) transfer to
Redpoint or Redpoint’s designee (i) possession and ownership of all governmental
or regulatory correspondence, filings and approvals (including all Regulatory
Submissions) relating to the Licensed Technology, (ii) copies of all data,
reports, records and materials in IFF’s possession or control relating to the
Licensed Technology to the extent not publicly available, and (iii) all records
and materials in IFF’s possession or control containing Confidential Information
of Redpoint, and (b) if Redpoint so requests, transfer any Third Party
agreements, including the Supply Agreements relating to Reb C.  IFF shall
execute all documents and take all such further actions as may be reasonably
requested by IFF in order to give effect to the foregoing clauses (a) and (b).

 

11.3.2      Upon the expiration of the Royalty Term, solely to the extent not
earlier terminated pursuant to Section 11.3.1, IFF shall have a fully paid,
royalty-free, irrevocable, non-exclusive license in the Licensed Technology to
Develop, Manufacture, use and Commercialize Reb C and Products in the Territory.

 

11.4         Accrued Rights.  Termination of this Agreement for any reason will
be without prejudice to any rights that will have accrued to the benefit of a
Party prior to the effective date of such termination.  Such termination will
not relieve a Party from obligations that are expressly indicated to survive the
termination of this Agreement.

 

11.5         Survival.  The following Articles and Sections, together with any
definitions used or exhibits referenced therein, will survive any termination or
expiration of this Agreement:  Sections 6.3, 6.4.1, 6.4.4, 10.2, 10.3, 10.4,
11.3, 11.4, 11.5, 14.1, 14.3 and Articles 12 and 13.  Furthermore, Article 7
shall survive any termination or expiration of this Agreement for a period of
ten (10) years.

 

20

--------------------------------------------------------------------------------


 

ARTICLE 12
INDEMNIFICATION; INSURANCE

 

12.1         Indemnification.

 

12.1.1      Indemnification by IFF.  Except as it relates to claims brought
under Article 9, IFF hereby agrees to save, defend and hold Redpoint, its
Affiliates, and their respective directors, officers, agents, consultants and
employees (collectively, “Redpoint Indemnitees”) harmless from and against any
and all Losses arising in connection with any and all charges, complaints,
actions, suits, proceedings, hearings, investigations, claims, demands,
judgments, orders, decrees, stipulations or injunctions by a Third Party (each a
“Third Party Claim”) resulting from (a) any breach by IFF of any of its
representations, warranties, covenants or obligations pursuant to this
Agreement, (b) any alleged violation of any Laws by an IFF Indemnitee relating
to the Development, Manufacture, use or Commercialization of Reb C or the
Products, (c) the death of or any injury to any person or any damage to or loss
of property as a result of Products Developed, Manufactured, used,
Commercialized or otherwise distributed by IFF or its Affiliates or
sublicensees, (d) any negligent act, omission or misconduct of IFF, or its
Affiliates, sublicensees, distributors, wholesalers or agents in the
Development, Manufacture, use or Commercialization of the Products, or any other
improper activity conducted by IFF, or its Affiliates, sublicensees,
distributors, wholesalers or agents under this Agreement which is the proximate
cause of injury, death or property damage to a Third Party, or (e) any negligent
act or omission of IFF or its Affiliates or sublicensees in connection with
interactions and communications with Governmental Authorities, FEMA or other
similar organizations; in each case except to the extent that such Losses are
subject to indemnification by Redpoint pursuant to Section 12.1.2.

 

12.1.2      Indemnification by Redpoint.  Redpoint hereby agrees to save, defend
and hold IFF, its Affiliates, and their respective directors, officers, agents,
consultants and employees (collectively, “IFF Indemnitees”) harmless from and
against any and all Losses arising in connection with any and all Third Party
Claims resulting from (a) any breach by Redpoint of any of its representations,
warranties, covenants or obligations pursuant to this Agreement or (b) any
negligent act, omission or willful misconduct by Redpoint or its Affiliates or
their respective officers, directors, employees, agents or consultants in
performing any obligations under this Agreement; in each case except to the
extent that such Losses are subject to indemnification by IFF pursuant to
Section 12.1.1.

 

12.2         Notice of Claim.  All indemnification claims in respect of any
indemnitee seeking indemnity under Section 12.1 (collectively, the “Indemnitees”
and each an “Indemnitee”) will be made solely by the corresponding Party (the
“Indemnified Party”).  The Indemnified Party will give the indemnifying Party
(the “Indemnifying Party”) prompt written notice (an “Indemnification Claim
Notice”) of any Losses or the discovery of any fact upon which such Indemnified
Party intends to base a request for indemnification under Section 12.1, but in
no event will the Indemnifying Party be liable for any Losses that result from
any delay in providing such notice which materially prejudices the defense of
such Third Party Claim.  Each Indemnification Claim Notice must contain a
description of the claim and the nature and amount of such Loss (to the extent
that the nature and amount of such Loss are known at such time).  Together with
the Indemnification Claim Notice, the Indemnified Party will furnish promptly to
the Indemnifying Party copies of all notices and documents (including court
papers) received by any Indemnitee in connection with the Third Party Claim. 
The Indemnifying Party shall not be obligated to indemnify the Indemnified Party
to the extent any admission or statement made by the Indemnified Party
materially prejudices the defense of such Third Party Claim.

 

21

--------------------------------------------------------------------------------


 

12.3         Control of Defense.  At its option (and except for any claims,
proceedings, or other actions under Article 9), the Indemnifying Party may
assume the defense of any Third Party Claim subject to indemnification as
provided for in Sections 12.1.1 and 12.1.2 by giving written notice to the
Indemnified Party within thirty (30) days after the Indemnifying Party’s receipt
of an Indemnification Claim Notice.  Upon assuming the defense of a Third Party
Claim, the Indemnifying Party may appoint as lead counsel in the defense of the
Third Party Claim any legal counsel it selects.  Should the Indemnifying Party
assume the defense of a Third Party Claim, the Indemnifying Party will not be
liable to the Indemnified Party or any other Indemnitee for any legal expenses
subsequently incurred by such Indemnified Party or other Indemnitee in
connection with the analysis, defense or settlement of the Third Party Claim.

 

12.4         Right to Participate in Defense.  Without limiting Section 12.3,
any Indemnitee will be entitled to participate in, but not control, the defense
of a Third Party Claim for which it has sought indemnification hereunder and to
employ counsel of its choice for such purpose; provided, however, that such
employment will be at the Indemnitee’s own expense unless (a) the employment
thereof has been specifically authorized by the Indemnifying Party in writing,
or (b) the Indemnifying Party has failed to assume the defense and employ
counsel in accordance with Section 12.3 (in which case the Indemnified Party
will control the defense).

 

12.5         Settlement.  Except as it relates to claims brought under Article 9
hereof, with respect to any Losses relating solely to the payment of money
damages in connection with a Third Party Claim and that will not result in the
Indemnitee becoming subject to injunctive or other relief or otherwise adversely
affect the business of the Indemnitee in any manner, and as to which the
Indemnifying Party will have acknowledged in writing the obligation to indemnify
the Indemnitee hereunder, the Indemnifying Party will have the sole right to
consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Loss, on such terms as the Indemnifying Party, in its reasonable
discretion, will deem appropriate (provided, however that such terms shall
include a complete and unconditional release of the Indemnified Party from all
liability with respect thereto), and will transfer to the Indemnified Party all
amounts which said Indemnified Party will be liable to pay prior to the time of
the entry of judgment.  With respect to all other Losses in connection with
Third Party Claims, where the Indemnifying Party has assumed the defense of the
Third Party Claim in accordance with Section 12.3, the Indemnifying Party will
have authority to consent to the entry of any judgment, enter into any
settlement or otherwise dispose of such Loss provided it obtains the prior
written consent of the Indemnified Party (which consent will be at the
Indemnified Party’s reasonable discretion).  The Indemnifying Party that has
assumed the defense of the Third Party Claim in accordance with Section 12.3
will not be liable for any settlement or other disposition of a Loss by an
Indemnitee that is reached without the written consent of such Indemnifying
Party.  Regardless of whether the Indemnifying Party chooses to defend or
prosecute any Third Party Claim, no Indemnitee will admit any liability with
respect to, or settle, compromise or discharge, any Third Party Claim without
first offering to the Indemnifying Party the opportunity to assume the defense
of the Third Party Claim in accordance with Section 12.3.

 

12.6         Cooperation.  Except as it relates to claims brought under Article
9 hereof, if the Indemnifying Party chooses to defend or prosecute any Third
Party Claim, the Indemnified Party will, and will cause each other Indemnitee
to, cooperate in the defense or prosecution thereof and will furnish such
records, information and testimony, provide such witnesses and attend such

 

22

--------------------------------------------------------------------------------


 

conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested in connection with such Third Party Claim.  Such
cooperation will include access during normal business hours afforded to the
Indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Third Party Claim,
and making Indemnitees and other employees and agents available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder, and the Indemnifying Party will reimburse the
Indemnified Party for all its reasonable out-of-pocket expenses incurred in
connection with such cooperation.

 

12.7         Insurance.  IFF shall obtain and maintain in force General
Liability and Products Liability with limits at a minimum of $***.  Such
insurance shall name Redpoint as an additional insured.  It is understood that
such insurance will not be construed to limit IFF’s liability with respect to
its indemnification obligations under this Article 12.  IFF will provide to
Redpoint upon request a certificate evidencing the insurance IFF is required to
obtain and keep in force under this Article 12.  Such certificate will provide
that such insurance will not expire or be cancelled or modified without at least
thirty (30) days’ prior notice to Redpoint.

 

ARTICLE 13
DISPUTE RESOLUTION

 

13.1         Disputes.  For all matters under this Agreement, the Parties hereby
agree that disputes shall be referred to the designated senior executives of
Redpoint and IFF (the “Representatives”).  If any such matter has not been
resolved within fifteen (15) Business Days of such referral to the
Representatives, then the Parties may mutually agree whether such dispute should
be determined through binding arbitration pursuant to the provisions of Section
13.2 or through litigation pursuant to the provisions of Section 13.3 and, if
the Parties cannot so agree, then such dispute shall be finally determined
according to the provisions of Section 13.3.  In the event of any dispute
between the Parties arising in connection with Article 9 of this Agreement, the
Parties agree that the dispute resolution described under this Article 13 will
be conducted with sufficient dispatch to prevent loss of patent rights in the
disputed subject matter.

 

13.2         Arbitration.  In the event that any dispute is referred to
arbitration pursuant to Section 13.1, then such arbitration shall be conducted
in accordance with the commercial rules of the American Arbitration Association
in force on the date of commencement of the arbitration.  The arbitration will
be final and binding, and judgment upon the award rendered by the arbitrators
may be entered in any court having jurisdiction thereof.  There will be three
(3) arbitrators, with one arbitrator selected by Redpoint and one arbitrator
selected by IFF, which arbitrators shall jointly select the third arbitrator. 
The place of arbitration shall be New York, New York or such other location
mutually acceptable to the Parties and the laws of the State of New Jersey shall
apply to any such arbitration.  Each of the arbitrators must have at least ten
(10) years experience in commercial transactions.  The arbitration will commence
within thirty (30) days after appointment of the arbitrators and will continue
uninterrupted, unless otherwise suspended by the arbitrators for good cause, for
not longer than one hundred (120) days (including any discovery permitted by the
arbitrators).  The arbitrators will, within such one hundred and twenty (120)
day period, render a written decision with findings of fact and conclusions of
law and deliver such decision to the Parties.  No arbitrator (nor the panel of
arbitrators) shall have the power to award punitive damages under this Agreement
and such

 

23

--------------------------------------------------------------------------------


 

award is expressly prohibited.  The decision of the arbitrators will be final
and non-appealable and binding upon the Parties, and may be entered and enforced
in any court having jurisdiction.  The Parties shall share the costs of the
arbitration equally.

 

13.3         Jurisdiction.  In the event that any dispute is not referred to
binding arbitration pursuant to Section 13.1, then the Parties unconditionally
and irrevocably agree and consent to the exclusive jurisdiction of, and service
of process and venue in, the state and federal courts of New Jersey and waive
any objection with respect thereto, for the purpose of any action, suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby and further agree not to commence any such action, suit or
proceeding except in any such courts.

 

13.4         Injunctive Relief.  Notwithstanding anything to the contrary in
this Agreement, either Party will have the right to seek temporary injunctive
relief in any court of competent jurisdiction as may be available to such Party
under the laws and rules applicable in such jurisdiction with respect to any
matters arising out of the other Party’s performance of its obligations under
this Agreement.

 

13.5         Governing Law.  This Agreement shall be governed by and construed
under the substantive laws of the State of New Jersey, without regard to
conflicts of law rules that would provide for application of the law of a
jurisdiction outside the State of New Jersey.

 

ARTICLE 14
MISCELLANEOUS

 

14.1         Entire Agreement; Amendment.  This Agreement, including the
Schedules attached hereto (each of which is hereby incorporated herein by
reference), sets forth the complete, final and exclusive agreement and all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties hereto and supersedes and terminates all
prior agreements and understandings between the Parties which will continue to
govern the obligations of the Parties with respect to information disclosed
thereunder with respect to periods prior to the Effective Date.  There are no
covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, between the Parties other than as are
set forth herein.  No subsequent alteration, amendment, change or addition to
this Agreement shall be binding upon the Parties unless reduced to writing and
signed by an authorized officer of each Party.

 

14.2         Force Majeure.  Neither Party shall be liable to the other for any
failure or delay in the fulfillment of its obligations under this Agreement
(other than the payment of monies due and owing to a Party under this
Agreement), when any such failure or delay is caused by fire, flood,
earthquakes, explosions, sabotage, strikes, lockouts, insurrections, civil
commotions, riots, invasions, wars, acts of war (whether war be declared or
not), peril of the sea, acts, restraints, requisitions, regulations or
directions of, or omissions or delays in acting by, Governmental Authorities,
acts of God, or any similar cause beyond the reasonable control of the
performing Party (each, a “Force Majeure Event”).  In the event that either
Party is prevented from discharging its obligations under this Agreement on
account of a Force Majeure Event, the performing Party will notify the other
Party forthwith, and will nevertheless make every

 

24

--------------------------------------------------------------------------------


 

endeavor, in the utmost good faith, to discharge its obligations, even if in a
partial or compromised manner.

 

14.3         Notices.  All notices or other communications that are required or
permitted under this Agreement will be in writing and delivered personally, sent
by facsimile (and promptly confirmed by personal delivery or overnight courier
as provided in this Agreement), or sent by internationally-recognized overnight
courier to the addresses below.  Any such communication will be deemed to have
been given (a) when delivered, if personally delivered or sent by facsimile on a
Business Day (so long as promptly confirmed by personal delivery or overnight
courier as provided in this Agreement), and (b) on the second Business Day after
dispatch, if sent by internationally-recognized overnight courier.  Unless
otherwise specified in writing, the mailing addresses of the Parties shall be as
described below.

 

For IFF:                                                     International
Flavors & Fragrances Inc.

521 West 57th Street

New York, New York 10019

Phone: (212) 765-5500

Fax: (212) 708-7132

Attention:  General Counsel

 

with a copy to:

 

For Redpoint:                      Redpoint Bio Corporation

7 Graphics Drive

Ewing, New Jersey 08628

Phone: (609) 637-9700

Fax: 609.637.0126

Attention: Scott Horvitz, CFO

 

with a copy to:                Morgan, Lewis & Bockius LLP

502 Carnegie Center

Princeton, New Jersey 08540

Fax: 609.919.6701

Attention:  Andrew P. Gilbert, Esq.

 

14.4         Independent Contractors.  In making and performing this Agreement,
IFF and Redpoint shall act at all times as independent contractors and nothing
contained in this Agreement shall be construed or implied for any purpose to
create an agency, partnership, limited partnership, joint venture or employer
and employee relationship between IFF and Redpoint and this Agreement shall not
be construed to suggest otherwise.  At no time shall one Party make commitments
or incur any charges or expenses for or in the name of the other Party.  Except
as otherwise provided in this Agreement, each Party shall be solely responsible
for its own costs and expenses associated with this Agreement.

 

14.5         Maintenance of Records.  Each Party shall keep and maintain all
records required by Law with respect to Reb C and the Products and shall make
copies of such records available to the other Party during normal business
hours, upon reasonable prior written notice

 

25

--------------------------------------------------------------------------------


 

and solely to the extent access to such records is necessary for a Party to
exercise its rights under this Agreement.

 

14.6         No Strict Construction.  This Agreement has been prepared jointly
and shall not be strictly construed against either Party.  Ambiguities, if any,
in this Agreement shall not be construed against any Party, irrespective of
which Party may be deemed to have authored the ambiguous provision.

 

14.7         Assignment.  Neither Party will sell, transfer, assign, delegate,
pledge or otherwise dispose of, whether voluntarily, involuntarily, by operation
of Law or otherwise, this Agreement or any of its rights or obligations under
this Agreement without the prior written consent of the other Party (which
consent may be granted, withheld or conditioned at such other Party’s sole and
absolute discretion); provided, however, that either Party may assign or
transfer this Agreement or any of its rights or obligations under this Agreement
without the consent of the other Party (a) to any Affiliate of such Party, or
(b) to any Third Party with which it merges or consolidates, or to which it
transfers all or substantially all of its assets related to this Agreement.  The
assigning Party (unless it is not the surviving entity) will remain jointly and
severally liable with, and will guarantee the performance of, the relevant
Affiliate or Third Party assignee under this Agreement, and the relevant
Affiliate assignee, Third Party assignee or surviving entity will assume in
writing all of the assigning Party’s obligations under this Agreement.  Any
purported assignment or transfer in violation of this Section 14.7 will be void
ab initio and of no force or effect.

 

14.8         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Signatures provided by
facsimile transmission shall be deemed to be original signatures.

 

14.9         Further Actions.  Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

 

14.10       Severability.  If any one or more of the provisions of this
Agreement is held to be invalid or unenforceable by any court of competent
jurisdiction from which no appeal can be or is taken, the provision shall be
considered severed from this Agreement and shall not serve to invalidate any
remaining provisions hereof.  The Parties shall make a good faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by the Parties when entering this
Agreement may be realized.

 

14.11       Headings.  The headings for each article and section in this
Agreement have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular article or section.

 

14.12       No Waiver.  Any delay in enforcing a Party’s rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, excepting only as to an express written and signed
waiver as to a particular matter for a particular period of time.

 

26

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this License and Commercialization
Agreement in duplicate originals by their proper officers as of the Effective
Date.

 

 

INTERNATIONAL FLAVORS & FRAGRANCES INC.

 

REDPOINT BIO CORPORATION

 

 

 

 

 

 

By:

/s/ Hernan Vaisman

 

By:

/s/ R. Raymond Salemme

 

 

 

Name:  Hernan Vaisman

 

Name:  F. Raymond Salemme

 

 

 

Title:  Flavors President

 

Title:  Chief Executive Officer

 

Signature Page to License and Commercialization Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1.30

 

Redpoint Patents

 

***

 

***

 

***

 

***

 

***

***

 

***

 

***

 

***

 

***

***

 

***

 

***

 

***

 

***

***

 

***

 

***

 

***

 

***

***

 

***

 

***

 

***

 

***

***

 

***

 

***

 

***

 

***

***

 

***

 

***

 

***

 

***

***

 

***

 

***

 

***

 

***

***

 

***

 

***

 

***

 

***

***

 

***

 

***

 

***

 

***

 

--------------------------------------------------------------------------------